62 N.Y.2d 732 (1984)
Marine Midland Bank, N. A., et al., as Executors of William L. Doerflinger, Deceased, Respondents,
v.
Stephen G. Custer, Appellant.
Court of Appeals of the State of New York.
Decided May 8, 1984.
Paul J. Yesawich, III, and Don B. Iwanicki for appellant.
Henry W. Cornell, III, for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*733MEMORANDUM.
Order affirmed, with costs, for the reasons stated in the Appellate Division memorandum (97 AD2d 974). We add that when the letter is read together with the note to which it refers, as it must be, the natural import of the words, "This is the amount owing the Doerflinger Estate" is that the relation of debtor and creditor exists between the signer of the letter and the note on the one hand and the estate on the other (Manchester v Braedner, 107 N.Y. 346, 348-349). Absent explanation by defendant that would *734 offer a different meaning, the estate was entitled to summary judgment (id.).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.